Citation Nr: 0713883	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for a left 
hip disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a right leg 
disability, claimed as a nail injury to the right leg.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

According to the veteran's VA Form-9, he requested a BVA 
hearing.  However, in his October 2003 statement, he withdrew 
such request. 

The issues of entitlement to service connection for left hip 
disability and a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 1999 rating decision denying the veteran's 
service connection claim for a hip disability on the basis 
that there was no evidence of hip disability in service, no 
current hip disability, and no evidence of a nexus between 
any hip disability and service; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  The veteran petitioned to reopen his service connection 
claim for a left hip disability prior to August 29, 2001.

3.  Evidence received since the June 1999 decision includes 
competent evidence that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's service connection claim for a left hip disability.

4.  Medical evidence fails to show that the veteran currently 
has a left leg disability.

5.  There is no objective evidence of a puncture injury to 
the right leg during service, and no objective evidence 
relating the veteran's current puncture wound on his right 
upper leg to service.  


CONCLUSIONS OF LAW

1.  A June 1999 rating decision denying service connection 
claim for a hip disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  Evidence received since the June 1999 rating decision 
that denied service connection for a hip disability is new 
and material, and the veteran's service connection claim for 
a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

3.  A left leg disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

4.  A right leg disability, claimed as a nail injury to the 
right leg, was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2001 and June 2005 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records, the veteran's contentions, a 
Decision Review Officer (DRO) Conference report, as well as 
post-service medical records from VA medical Center in 
Nashville, and private medical evidence from Clarksville 
Memorial Hospital.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his service connection claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims for a left leg disability and a right leg 
disability, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).


Application to Reopen Service Connection Claim for a Left Hip 
Disability

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a June 1999 decision, the RO denied service connection for 
a hip disability and the veteran was notified of this 
decision in the same month.  The veteran did not file a 
timely appeal, and thus the June 1999 decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

Since the June 1999 rating decision is final, the veteran's 
request to reopen the service connection claim for a left hip 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his previously denied service 
connection claim for a hip disability prior to August 2001, 
therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Since the June 1999 rating decision is final, the veteran's 
current claim of service connection for a left hip disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006); see Barnett v. Brown, 8 Vet. 
App. 1 (1995).

When the veteran's claim of entitlement to service connection 
for a hip disability was denied in June 1999, the evidence of 
record consisted of service medical records, VA medical 
evidence, and private medical evidence.  The RO denied the 
veteran's claim because there no evidence of a current hip 
disability, no evidence of a hip problem in service, and no 
evidence of a nexus between any current hip disability and 
service.  

Evidence received since the June 1999 decision includes 
additional VA treatment records, a DRO conference report, and 
the veteran's contentions.  Significantly, the additional VA 
treatment records show a current diagnosis of left 
trochanteric bursitis.  This newly-received evidence is 
material in that it shows a current disability.  It was not 
previously of record and bears directly and substantially 
upon the specific matter under consideration.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  
Accordingly, the veteran's claim of entitlement to service 
connection for a left hip disability is reopened.


Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  There must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim - Left Leg

The veteran asserts that he is entitled to service connection 
for a left leg disability, however, the objective evidence of 
record fails to show that he has such a disability.  On 
November 2003 VA examination, the veteran complained of pain 
in the lower left leg.  After examination of the veteran's 
left leg, the November 2003 examiner noted that there was no 
objective evidence of disability.  

The Board acknowledges the veteran's complaints of left leg 
pain, however, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the veteran's contentions; however, 
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the veteran's 
service connection claim for a left leg disability is denied.


Service Connection Claim - Right Leg

The veteran also asserts that he is entitled to service 
connection for a right leg disability, claimed as a nail 
injury to the right leg.  

VA examination conducted in November 2003 showed evidence of 
a puncture wound to the right upper leg, consistent with a 
nail injury.  During the November 2003 examination, the 
veteran reported that a rusty nail punctured his right leg 
during service, and indicated that he received a tetanus shot 
in 1968.  On review, there is no objective evidence of a nail 
injury in service and no evidence relating current right leg 
puncture wound to service. 

In sum, while there is current evidence of a puncture wound 
to the right leg, the preponderance of the evidence is 
against a finding that such disability is related to service.  
The Board also notes that the record does not reflect that 
the veteran has any other current disability pertinent to the 
right leg. 

As the preponderance of the evidence is against the veteran's 
service connection claims for left leg disability, and a 
right leg disability, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006). 


ORDER

New and material evidence having been received, the veteran's 
service connection claim for a left hip disability is 
reopened.  To that extent, the appeal is granted.

Entitlement to service connection for a left leg disability 
is denied.  

Entitlement to service connection for a right leg disability 
is denied.  


REMAND

As the Board has reopened the veteran's service connection 
claim for a left hip disability, herein, it finds that 
further development is necessary.  VA medical evidence 
confirms a current diagnosis of left trochanteric bursitis.  
During a November 2003 VA examination, the veteran indicated 
that, during service, he slipped in the shower.  Review of a 
May 1970 service treatment record shows that the veteran 
slipped in the shower, sustaining an ankle injury only.  
Nevertheless, a November 2003 VA examiner noted that the 
veteran's left trochanteric bursitis "could be related to a 
fall."  Thus, on remand, the Board finds it necessary to 
clarify whether there is a 50 percent probability that 
current left trochanteric bursitis is related to service.  

During the veteran's October 2003 informal conference with a 
Decision Review Officer, he claimed that he had a back 
disability which was aggravated by his military service.  
More recently, the veteran's representative stated that the 
veteran is claiming service connection on a direct basis as 
well.  While current x-ray evidence of record fails to show a 
back disability, the associated treatment records show that 
the veteran likely has osteoarthritis of the back.  The 
veteran's service medical records show a few complaints of 
back pain.  Thus, the Board finds it necessary to clarify 
whether the veteran has a current back disability, and if so, 
whether it is related to his service.  The Board also notes 
that the RO has not yet considered the veteran's back claim 
on a direct basis.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine if current left 
trochanteric bursitis is related to 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.

The examiner should render an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
left trochanteric bursitis is related to 
his May 1970 slip in the shower.  The 
examiner should reconcile the opinion 
with the service medical records, 
including the May 1970 entry related to 
the shower fall and the separation 
examination.

2.  The veteran should be afforded a VA 
examination of the spine.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.

The examiner should clarify whether the 
veteran currently has a back disability, 
to include osteoarthritis.  

If a back disability is currently 
diagnosed, the examiner should render an 
opinion as to whether there is a 50 
percent probability or greater that any 
current back disability is related to his 
complaints of back pain during service.  
The examiner should reconcile the opinion 
with the service medical records 
reflecting complaints of back pain, the 
separation examination and the November 
2003 VA examination report, with 
addendum.  

3.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claims for a left hip 
disability and a back disability, taking 
into consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


